PER CURIAM
After SAIF appealed the decision of the Workers’ Compensation Board here, claimant moved to dismiss on the ground that we lacked jurisdiction because the order appealed from was not final. We agreed and dismissed SAIF’s appeal. Claimant now seeks an award of attorney fees for his attorney’s services before the appeal was dismissed. SAIF objects.
Claimant’s compensation was not reduced or disallowed as a result of SAIF’s appeal. Claimant is therefore entitled to receive a reasonable attorney’s fee. ORS 656.012(2) (b); see SAIF v. Bond, 64 Or App 505, 669 P2d 332 (1983).
$375 attorney fee allowed.